Citation Nr: 0924700	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  08-08 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) death pension benefits, 
to include the question of whether the overpayment was 
properly created.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel


INTRODUCTION

The Veteran had active service from November 1945 to November 
1946.  He apparently died in June 2005.  The appellant is the 
Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 decision of the VA Pension 
Center, at the Milwaukee, Wisconsin, Regional Office (RO) 
[the Committee on Waivers and Compromises] which denied the 
appellant's request for a waiver of the recovery of the 
overpayment at issue.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

In August 2005, the appellant was awarded death pension 
benefits, effective June 24, 2005, as the Veteran's surviving 
spouse with no dependents.  Total family income was listed as 
$2598.00.  Countable income included annual earnings of 
$1068.00, annual Social Security benefits of $4406.00 and 
$1320.00 from other sources.  Medical expenses of $902.00 
were used as a continuing deduction from July 1, 2005, 
reducing countable income to $2598.00.

In April 2006, VA requested an Eligibility Verification 
Report (EVR) and Medical Expense Report (VA Form 21-8416) for 
the appellant's initial year of entitlement (June 24, 2005 to 
June 30, 2006) as well as a Request for Detail of Expenses 
(VA Form 21-8049).  VA then processed an award based on the 
evidence received for the appellant's first year of 
entitlement.  Based on this estimation, the appellant's 
countable income was reduced due to a projected amount of 
unreimbursed medical expenses.  The appellant did not provide 
proof of all previously claimed unreimbursed medical expenses 
for calendar year 2006.  This resulted in the overpayment of 
$1152.00 to the appellant.

The appellant disputed the debt and asked that repayment of 
the debt be waived by the Committee on Waivers and 
Compromises (Committee).  The Committee denied the 
appellant's request for a waiver.  However, it also found 
that fraud, misrepresentation, or bad faith on the part of 
the appellant had not occurred.  Nonetheless, the Committee 
concluded that the debt had been created through the 
appellant's lack of proof of unreimbursed medical expenses.  
The Committee thus concluded that equity and good conscience 
would not allow for a waiver to be granted.  Nevertheless, 
the appellant continues to challenge not only the creation of 
the debt, including the amount, but also asks that the debt 
be waived.

Because the appellant has challenged the proper creation of 
the debt, further appellate review by the Board with regard 
to the appellant's waiver claim must be deferred pending 
formal adjudication of her challenge to the validity of the 
debt.  See Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991) 
("when a veteran raises the validity of the debt as part of a 
waiver application . . . it is arbitrary and capricious and 
an abuse of discretion to adjudicate the waiver application 
without first deciding the veteran's challenge to the 
lawfulness of the debt asserted against him or her"); 
VAOPGCPREC 6-98 (holding that when a veteran challenges the 
validity of the debt and seeks waiver of the debt, the [RO] 
must first fully review the debt's validity and, if the 
office believes the debt to be valid, prepare a written 
decision fully justifying the validity of the debt before 
referring the waiver request to the Committee on Waivers and 
Compromises).  A debtor may dispute the amount or existence 
of a debt, which is a right that may be exercised separately 
from a request for waiver or at the same time.  See 38 C.F.R. 
§ 1.911(c)(1) (2008).  Resolution of the creation issue 
should precede consideration of the waiver issue.


The appellant should be provided the opportunity to provide 
financial information showing all income received and medical 
receipts from 2006.  She may submit supporting documentation, 
such as a copy of her tax return or other financial 
information, if she so desires.  She may also complete an 
income eligibility verification report (EVR) for the year 
2006.  If the appellant submits additional evidence, the 
Board finds that an updated paid and due audit should be 
completed and sent to the appellant.

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (West 2002 & Supp. 
2008).  VCAA does not apply to waiver issues.  See Barger v. 
Principi, 16 Vet. App. 132 (2002).  In Barger, the United 
States Court of Appeals for Veterans Claims (Court), held 
that the VCAA, with its expanded duties, is not applicable to 
certain cases, pointing out that the statute at issue in such 
cases (Chapter 53) was not found in Title 38, United States 
Code, Chapter 51 (i.e. the laws changed by VCAA).  However, 
the Court has not indicated if VCAA applies to creation 
issues.  Thus, a VCAA letter should be issued as to the 
creation issue.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and subsequent interpretive 
authority with regard to the creation 
issue, only.  See, e.g., Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); 
VAOPGCPREC 7-2004; Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  The AMC should request that the 
appellant provide a current financial 
status report listing all monthly 
income, monthly expenses, and assets 
(to include bank account information).  
Once obtained, all documentation should 
be associated with the claims file.  
Additionally, the appellant should be 
provided the opportunity to provide 
financial information showing all 
income received during the pertinent 
year(s) (which should be identified for 
her).  She may submit supporting 
documentation, such as a copy of her 
tax returns or other financial 
information, if she so desires.  She 
may also complete an income eligibility 
verification report (EVR) for the 
pertinent year(s) (which should be 
identified for her).  She should be 
provided a copy of the EVR form to 
complete.  Any received documents 
should be included in the claims file 
for future review.

3.  The AMC should then undertake an 
audit of the appellant's death pension 
benefits account for the pertinent time 
period in order to provide the basis for 
the calculation of the overpayment in 
this case.  The amounts and sources of 
income and the period in which the 
overpayment is based should be set forth 
in detail.  This audit should reflect, 
on a month-by-month basis, the amounts 
actually paid to the appellant, as well 
as the amounts properly due or deducted 
due to mitigating circumstances.  In 
addition, the audit should include the 
amount of the overpayment that was 
repaid 


by the appellant, if any.  A copy of the 
written audit should be inserted into 
the claims file and another provided to 
the appellant.  The issue of whether the 
overpayment was properly created and 
assessed against the appellant should be 
formally adjudicated.

4.  If the debt, or any portion thereof, 
is deemed to be properly created, the 
Committee on Waivers and Compromises 
should then readjudicate the appellant's 
request for waiver of recovery of the 
overpayment of death pension benefits - 
in the amount calculated pursuant to the 
above-described action - with express 
consideration of the provisions of 38 
C.F.R. §§ 1.962, 1.963, 1.963(a), and 
1.965(a) (2008), and each element of the 
equity and good conscience standard.  If 
the claim continues to be denied, the 
AMC should provide the appellant and her 
representative with an appropriate 
supplemental statement of the case and 
should afford them the opportunity to 
respond.

5.  Copies of all pertinent documents 
must be placed in the claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2008).

